Order entered September 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01141-CR

                        JEREMY JOHN SANDERSFELD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-82341-07

                                            ORDER
        On July 16, 2014, this Court ordered appellate counsel Pamela Lakatos to provide

appellant with copies of the clerk’s and reporter’s records. Ms. Lakatos shall ensure that the

copies she sends to appellant are redacted to eliminate any personal or contact information

regarding the complaining witness. We further ORDER Ms. Lakatos to provide this Court,

within THIRTY DAYS of the date of this order, with written verification that the record has

been sent to appellant. On September 2, 2014, we received a letter from counsel stating that she

was not able to complete the job until August 27, 2014. We also have before us appellant’s

September 2, 2014 request for an extension of time to file his pro se response.

       We GRANT appellant’s September 2, 2014 extension request. Appellant’s pro se

response is due by NOVEMBER 10, 2014.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jeremy

Sandersfeld, TDCJ No. 1875695, Luther Unit, 1800 Luther Dr., Navasota, Texas 77868.



                                                 /s/    LANA MYERS
                                                        JUSTICE